                      IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF UTAH

DAVID A. DEFOE,
                                                  MEMORANDUM DECISION &
                     Petitioner,                  ORDER GRANTING MOTION TO
                                                  DISMISS HABEAS PETITION
v.

UTAH BD. OF PARDONS & PAROLE et al.,             Case No. 2:18-CV-27-DN
                     Respondents.                District Judge David Nuffer



       Petitioner, David A. Defoe, seeks habeas-corpus relief under 28 U.S.C.S. § 2241 (2019).

                                      BACKGROUND

• January 20, 1978   Utah state court gives Petitioner consecutive sentences of five-years-to-life
                     on murder conviction and one-to-fifteen years on forgery conviction.
                     Defoe v. Bd. of Pardons and Parole, No. 20160471-CA, slip op., at 1
                     (Utah Ct. App. Oct. 11, 2016).

• January 29, 2008   Petitioner released on parole. (Doc. Nos. 4 & 6.)

• June 25, 2008      Petitioner returned to prison. (Doc. No. 4-3, at 12.) “Warrant Request &
                     Parole Violation Report” filed, detailing allegations of violated parole
                     conditions. (Doc. No. 4-1.)

• July 28, 2008      Utah Board of Pardons and Parole (BOP) revoked Petitioner’s parole,
                     stating, “Schedule for rehearing 7/2009 with a PSYCHOLOGICAL
                     EVALUATION (including a recommendation as to his risk to the
                     community) due prior to the hearing.” (Doc. Nos. 4-1 & 6.)

• July 7, 2009       BOP rehearing on Petitioner’s status. (Doc. No. 4-1.)

• July 20, 2009      BOP order that Petitioner “will serve his Natural Life in Prison.” (Id.)
                     BOP noted that “[t]his decision is subject to review and modification by
                     [BOP] at any time until actual release from custody.” (Id.)

• March 31, 2015     Petitioner “Request for Redetermination or Special Attention Request.”
                     (Doc. No. 4-3.)
• April 22, 2015       BOP order on “Special Attention Review,” determining that Petitioner
                       would “EXPIRE LIFE SENTENCE.” (Doc. No. 4-3, at 7.)

• May 12, 2015         Responding to Petitioner’s request for reconsideration, Hearing Officer L.
                       Andy Taylor wrote on BOP letterhead, “The Board will not reconsider its
                       previous decision at this time, nor at any time in the near future.”

• October 27, 2015     Petitioner state application for post-conviction relief. (Doc. No. 4-6, at 2.)
                       Grounds for relief listed: BOP (a) exceeded a cap of thirty years on
                       sentence length under state statute; (b) violated Petitioner’s due-process
                       rights as outlined in state statute; and (c) did not apply a recently passed
                       state statute to his sentence. (Doc. No. 4, at 9.)

• May 23, 2016         State application for post-conviction relief denied by state district court.
                       (Doc. No. 4.) District court stated, “Petitioner makes no allegation that his
                       due process rights were violated as to any of his parole hearings, or as to
                       his parole revocation”; therefore, it did not review that issue. (Doc. No. 4-
                       6, at 11.)

• October 11, 2016     Denial of state application for post-conviction relief affirmed by Utah
                       Court of Appeals. (Doc. No. 4.) Court of Appeals stated, “Defoe does not
                       assert that he was denied a parole revocation hearing or that he was not
                       given proper notice regarding the proceedings. Instead, he appears to
                       challenge only the outcome of being required to serve his original
                       sentence.” Defoe, No. 20160471, at 3.

• February 1, 2017     Denial of petition for certiorari in Utah Supreme Court. Defoe v. Bd. of
                       Pardons and Parole, No. 20160948-SC, slip op. (Utah Feb. 1, 2017).

• March 4, 2018        Filing of this federal habeas petition. (Doc. No. 4.)

       Petitioner asserts the following grounds for relief here: BOP violated his due-process

rights by not (1) abiding by state statute allegedly limiting total consecutive time served on

sentences to thirty years, cf. Utah Code Ann. § 76-3-401(6) (2019); (2) adhering to state statute

and Morrissey v Brewer, 408 U.S. 471 (1972), in basing its decision on “predetermined

conclusions and failing to base their decision to revoke on a factual inquiry into whether




                                                                                                        2
[Petitioner] actually violated the terms of [his] parole”; (3) applying to him House Bill “348,

enacted under 61st Leg. 2015 Gen. Sess. . . . enactment date . . .5/12/15.” (Doc. No. 4, at 12-13). 1

         Respondents move for dismissal. (Doc. No. 6.)

                                                  ANALYSIS

         Section 2241 reads in pertinent part: “The Writ of habeas corpus shall not extend to a

prisoner unless . . . [h]e is in custody in violation of the Constitution or laws or treaties of the

United States.” 28 U.S.C.S. § 2241(c)(3) (2019). 2241 petitions “are used to attack the execution

of a sentence, in contrast to § 2254 habeas . . . proceedings, which are used to collaterally attack

the validity of a conviction and sentence.” McIntosh v. U.S. Parole Comm’n, 115 F.3d 809, 811

(10th Cir. 1997) (citations omitted).

                                A. Challenges Not Involving Federal Law

         Petitioner asserts BOP breached Utah statutes in determining that he shall serve out his

life sentence. However, he reframes his arguments in his federal habeas petition as violations of

federal due process--in other words, BOP violated his federal due process when it breached Utah

statutes in determining that he shall serve out his life sentence.

         However, “a habeas applicant cannot transform a state law claim into a federal one

merely by attaching a due process label. Otherwise, ‘every erroneous decision by a state court on

state law would come [to the federal court] as a federal constitutional question.’” Leatherwood v.

Allbaugh, 861 F.3d 1034, 1043 (10th Cir. 2017) (quoting Gryer v. Burke, 334 U.S. 728, 731

1
 Respondent appears to also possibly raise issues of unconstitutionality of his sentence and Utah’s indeterminate
sentencing scheme. These are § 2254 issues that appear to be second or successive, Defoe v. Utah, No. 2:97-CV-
310-DB (D. Utah. June 11, 1997) (dismissal of Petitioner’s past habeas petition); past the period of limitation, 28
U.S.C.S. § 2244(d) (2019); or procedurally barred, Thomas v. Gibson, 218 F.3d 1213, 1221 (10th Cir. 2000). Also,
Utah’s indeterminate sentencing scheme has been ruled to be constitutional. Straley v. Utah Bd. of Pardons, 582
F.3d 1208, 1213 (10th Cir. 2009).



                                                                                                                      3
(1948)); see also Griffin v. Scnurr, 640 F. App’x 710, 717 (10th Cir. 2016) (“Although Mr.

Griffin has attempted to repackage his jury instruction arguments into a due process claim on

federal habeas review, we are unable to find any suggestion of the due process component of this

claims in his direct appeal briefing before the [state court of appeals].”). 2

          These alleged violations are based on state law and, therefore, fail to raise, as required, a

federal issue. The United States Supreme Court has "stated many times that 'federal

habeas corpus relief does not lie for errors of state law.'" Estelle v. McGuire, 502 U.S. 62, 67

(1991) (quoting Lewis v. Jeffers, 497 U.S. 764, 780 (1990)); see also Pulley v. Harris, 465 U.S.

37, 41 (1984) ("A federal court may not issue the writ on the basis of a perceived error of state

law.").

          The Supreme Court has repeatedly emphasized "that it is not the province of a federal

habeas court to reexamine state-court determinations on state-law questions. In habeas review, a

federal court is limited to deciding whether a conviction violated the Constitution, laws, or

treaties of the United States." Estelle, 502 U.S. at 67-68 (citing 28 U.S.C.S § 2241 (2019)). Thus,

Petitioner's claims--based on alleged violations of state statute--do not raise federal challenges;

further federal habeas review of state-law-based claims is unwarranted. See Larson v. Patterson,

2:09-CV-989-PMW, 2011 U.S. Dist. LEXIS 3831, *5-6, 2011 WL 129485 (D. Utah Jan. 14,

2011) ("Petitioner's first argument that the trial court should have . . . dismissed the charges

against him is based entirely on state law. . . . Therefore, this Court will not further consider this



2
 It is true that the United States Supreme Court has suggested that, in rare circumstances, a determination of state
law can be "’so arbitrary or capricious as to constitute an independent due process . . . violation.’" Cummings v.
Sirmons, 506 F.3d 1211, 1237 (10th Cir. 2007) (quoting Lewis v. Jeffers, 497 U.S. 764, 780 (1990). However, this
is not the true kernel of Petitioner’s argument, nor would it be at all persuasive if it were Petitioner’s argument.



                                                                                                                       4
state-law-based argument."); see also Scott v. Murphy, 343 F. App'x 338, 340 (10th Cir.

2009) (rejecting petitioner's . . . claim that "involve[d] purely matters of state law.").

        A further word about Petitioner’s arguments on the unfairness of BOP’s decision that he

must serve out his life sentence: Fatal to this § 2241 habeas claim, Petitioner does not say how

any of these bald allegations show that “[h]e is in custody in violation of the Constitution or laws

or treaties of the United States.” 28 U.S.C.S. § 2241(c)(3) (2019).

        Utah’s indeterminate sentencing regime leaves BOP to decide within that term just how

long Petitioner will serve. See Baker v. Utah Bd. of Pardons and Parole, No. 2:16-CV-756 DN,

2019 U.S. Dist. LEXIS 72931, at *5-6, 2019 WL 1896578 (D. Utah Apr. 29, 2019).

        As an aside, Petitioner should keep in mind that “[t]here is no constitutional or inherent

right of a convicted person to be conditionally released before the expiration of a valid sentence.”

Greenholtz v. Inmates of Neb. Penal & Corr. Complex, 442 U.S. 1, 7 (1979). “Parole is a

privilege,” not a federal constitutional right. Lustgarden v. Gunter, 966 F.2d 552, 555 (10th Cir.

1992). Moreover, it is well established that the Utah parole statute does not create a liberty

interest entitling prisoners to federal constitutional protection. Malek v. Haun, 26 F.3d 1013,

1016 (10th Cir. 1994). And, again, Utah’s indeterminate sentencing scheme has been ruled to be

constitutional. Straley, 582 F.3d at 1213.

        This section disposes of all issues except for the issue of due process in parole revocation.

                               B. Due Process in Parole Revocation

        Petitioner says that he is attacking the lack of due process in his parole-revocation

proceedings. But he really appears to be conflating parole-revocation proceedings with BOP’s

proceedings resulting in the decision that he should serve out his life sentence. (Doc. No. 6, at 9.)



                                                                                                     5
These are two separate proceedings. As stated above, BOP’s proceedings resulting in the

decision that Petitioner should serve out his life sentence are not subject to challenge under the

Federal Constitution.

                                      A. Procedural Default

       It appears that Petitioner’s allegation of lack of due process in parole revocation is

unexhausted and procedurally defaulted. This is based on the state trial court’s statement that

“Petitioner makes no allegation that his due process rights were violated as to any of his parole

hearings, or as to his parole revocation” (it therefore did not review that issue). (Doc. No. 4-6, at

11.) And it is based on the Utah Court of Appeals statement: “Defoe does not assert that he was

denied a parole revocation hearing or that he was not given proper notice regarding the

proceedings. Instead, he appears to challenge only the outcome of being required to serve his

original sentence.” Defoe, No. 20160471, at 3. Respondent hints at this: “Petitioner did not deny

the allegations and so he did not have a full evidentiary hearing.” (Doc. No. 6, at 9.)

       To exhaust his remedies, Petitioner must properly present to the highest available Utah

court the federal constitutional issues on which he seeks relief. See Picard v. Connor, 404 U.S.

270, 276 (1971); Knapp v. Henderson, No. 97-1188, 1998 WL 778774, at *2-3 (10th Cir. Nov. 9,

1998). Here, Petitioner did not substantively challenge the issue of due process in his parole-

revocation issue to any court, let alone the highest Utah court available, the Utah Supreme Court.

His claims before this Court are therefore unexhausted.

       The United States Supreme Court has declared that when a petitioner has "'failed to

exhaust his state remedies and the court to which the petitioner would be required to present his

claims in order to meet the exhaustion requirement would now find the claims procedurally



                                                                                                        6
barred' the claims are considered exhausted and procedurally defaulted for purposes of federal

habeas relief." Thomas, 218 F.3d at 1221 (quoting Coleman v. Thompson, 501 U.S. 722, 735 n.1

(1991)). Utah's Post-Conviction Remedies Act states, "A person is not eligible for relief under

this chapter upon any ground that . . . was raised or addressed at trial or on appeal [or] could

have been but was not raised at trial or on appeal . . . ." Utah Code Ann. § 78B-9-106(1) (2019);

cf. Hale v. Gibson, 227 F.3d 1298, 1328 (10th Cir. 2000) ("Oklahoma bars collateral review of

claims . . . that could have been raised on direct appeal but were not. Accordingly, [petitioner]

has defaulted his claim . . . ."). Under Utah law, then, Petitioner may not raise his current

arguments in future state habeas petitions, and the state courts would determine them to be

procedurally barred.

       "This court may not consider issues raised in a habeas petition 'that have been defaulted

in state court on an independent and adequate procedural ground[] unless the petitioner can

demonstrate cause and prejudice or a fundamental miscarriage of justice.'" Thomas, 218 F.3d at

1221 (alteration omitted) (citation omitted). Petitioner has not raised exceptional circumstances

to rescue him from his procedural default.

                                     B. Merits Consideration

       Alternatively, the issue of due process in Petitioner’s parole-revocation proceedings is

further considered, to the limited degree allowed by Petitioner’s failure to present a substantive

argument, outside of his conflation of this issue with his attack on the length of his incarceration

within his sentence term. Petitioner refers to the right case controlling this issue—Morrissey, 408

U.S. at 471, a case in which the Supreme Court outlined the minimum constitutional

requirements for a parolee at a revocation hearing. However, he provides no analysis based on



                                                                                                       7
Morrissey’s tenets. He further does not challenge Respondent’s characterization of his parole-

revocation arguments--i.e., that he “did not deny the allegations and so . . . did not have a full

evidentiary hearing.” (Doc. No. 6, at 9.) This would be enough to deny Petitioner’s claim here.

         Even so, “a parolee has a liberty interest in remaining on parole because life as a parolee

‘is very different from that of confinement in a prison.’" Young v. Harper, 520 U.S. 143, 147-48

(1997) (quoting Morrissey, 408 U.S. at 482). Morrissey regards “what, if any, process was due to

a parolee before his parole may be revoked. See 408 U.S. at 482 ("[A parolee's] liberty is

valuable and must be seen as within the protection of the Fourteenth Amendment.” Termination

of parole “calls for some orderly process, however informal." Id.

         Morrissey provides guidance on due-process minimum requirements in parole-revocation

cases:

                They include (a) written notice of the claimed violations of parole;
                (b) disclosure to the parolee of evidence against him; (c)
                opportunity to be heard in person and to present witnesses and
                documentary evidence; (d) the right to confront and cross-examine
                adverse witnesses (unless the hearing officer specifically finds
                good cause for not allowing confrontation); (e) a "neutral and
                detached" hearing body such as a traditional parole board,
                members of which need not be judicial officers or lawyers; and (f)
                a written statement by the factfinders as to the evidence relied on
                and reasons for revoking parole. We emphasize there is no thought
                to equate this second stage of parole revocation to a criminal
                prosecution in any sense. It is a narrow inquiry; the process should
                be flexible enough to consider evidence including letters,
                affidavits, and other material that would not be admissible in an
                adversary criminal trial.

Id. at 489.

         Out of all these requirements--at first glance--it appears Petitioner attacks only (vaguely)

“the evidence relied on and reasons for revoking parole.” Id. What he really is attacking is the



                                                                                                        8
evidence relied on and reasons for determining that he will serve out his life sentence, instead of

receiving parole again--an issue that is not validly before this federal court.

        Recognizing that Petitioner has not properly supported his nonspecific argument that

BOP’s decision to revoke his parole violates Morrissey’s requirements, the Court--giving

Petitioner benefit of the doubt--culls through the apparently incomplete record available on the

docket to review the allegations before BOP when it made its parole-revocation decision:

                (1) assertion of Petitioner’s failure “to cooperate with Transitional Services as
        directed in violation of a special condition of the Parole Agreement,” supported by a
        probable-cause statement regarding officer’s conversation with Petitioner’s former
        employer as to Petitioner’s employment termination for instances of threatened and
        physical aggression and Petitioner’s failure to report his termination while pretending to
        go to work over five days;
                (2) assertion of Petitioner’s failure “to seek or maintain full-time employment, . . .
        in violation of condition number eight of the Parole Agreement,” supported by probable-
        cause statement detailing his troubled work history and halfhearted job searches;
                (3) summary of Petitioner’s “problem areas,” such as scoring “a 31.00 on his LSI
        putting him in the High category,” which “was overridden to Intensive due to the nature
        of his crimes and length of incarceration”; and
                (4) assertion of the aggravating factor that “Mr. Defoe is a violent offender and
        resorted to physical violence during this parole.” (Warrant Request & Parole Violation
        Report, Doc. No. 4-1 (June 25, 2007).)

        A thorough review of the available record on the docket reveals no instance in which

Petitioner challenged before BOP any of the allegations or probable-cause statements in the

Parole Violation Report. This is supported by the state trial court’s finding that “Petitioner makes

no allegation that his due process rights were violated as to any of his parole hearings, or as to

his parole revocation.” (Doc. No. 4-6, at 11.) Further support is lent by Utah Court of Appeals’s

observation that “Defoe largely admitted the facts set out in [BOP’s] motion and does not

identify any issue of material fact.” (Id. at 16.)




                                                                                                      9
       Accepting the unassailed findings and conclusions of the state courts, and therefore

assuming BOP based its parole-revocation decision on unchallenged allegations, this Court is

unpersuaded that Petitioner’s due-process rights were breached in his parole-revocation process.

                                           CONCLUSION

       The petition does not successfully argue that the execution of Petitioner’s sentence

violates the United States Constitution.

       IT IS THEREFORE ORDERED that:

       (1) Respondent’s motion to dismiss is GRANTED. (Doc. No. 6.)

       (2) A certificate of appealability is DENIED.

       (3) The Clerk of Court is directed to CLOSE this action.

               DATED this 14th day of September, 2019.

                                             BY THE COURT:



                                             JUDGE DAVID NUFFER
                                             United States District Court




                                                                                               10
